Citation Nr: 0205938	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
myocardial infarction with double vessel coronary artery 
bypass surgery due to hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an earlier effective date than April 4, 
1997 for a disability rating for residuals of a myocardial 
infarction with double vessel coronary artery bypass surgery 
due to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1954 to May 1961 
and January 1964 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case is complicated by the fact that the veteran is 
currently being treated for a terminal nonservice-connected 
disorder.  Although a current examination of the veteran 
would be helpful in determining the veteran's current heart 
condition, it appears to delay this case any further is not 
in the best interest of the veteran.  His private physician 
informed VA in a letter dated May 29, 2002, that the veteran 
is currently in hospice care for end stage hepatic failure 
due to hepatocellular carcinoma and advanced cirrhosis of the 
liver.  His life expectancy was in the range of several 
weeks.  Therefore, the Board will decide this case based on 
the evidence of record.

In an October 2001 written statement, the veteran raised the 
issue of entitlement to service connection for inoperable 
hepatocellular carcinoma.  This issue is referred to the RO 
for appropriate action.

In light of the Board's decision with respect to the 
evaluation of his heart disability with hypertension, the 
Board will address the earlier effective date issue in the 
REMAND section of this action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.

2.  Medical evidence of record shows that the veteran has had 
a typical history of acute coronary occlusion or thrombosis, 
or with a history of substantiated repeated anginal attacks, 
and more than light manual labor has not been feasible.

3.  A notice of disagreement was not received within one year 
of notice of the May 1979 RO rating decision, which assigned 
an initial 10 percent disability evaluation for hypertension, 
and that decision is final.

4.  In October 1997, the veteran filed a claim for an 
increased evaluation for hypertension in excess of 10 percent 
disabling, and for service connection for heart disease on a 
secondary basis, along with private medical evidence to 
include a treatment record dated April 4, 1997.


CONCLUSIONS OF LAW

The criteria for a 60 percent rating for rating for residuals 
of a myocardial infarction with double vessel coronary artery 
bypass surgery due to hypertension are met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, Part 4, 4.104, 
Diagnostic Codes 7005, 7101 (1997), Diagnostic Codes 7005, 
7101 (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the effective date issues decided herein, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the effective date issues are liberalizing and are 
therefore applicable to these issues.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in a November 2001 letter, the RO 
informed the veteran of the VCAA.  In the letter, the veteran 
was advised of the evidence the RO had considered in deciding 
the issues on appeal, and informed that he should identify 
any other evidence he wished to submit or wished VA to 
obtain.  The veteran has been provided VA examinations and 
pertinent treatment records have been obtained.  The veteran 
has not identified and the Board is not aware of any 
outstanding evidence, which could be obtained to substantiate 
his effective date claims or a rating in excess of that 
currently assigned.  The veteran testified before the 
undersigned by videoconference in February 2002 to that 
effect.

In sum, the facts pertinent to these claims have been 
properly developed and there is no further action, which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  A remand to afford 
the RO an opportunity to consider the veteran's effective 
date claims in light of the regulations implementing the VCAA 
would serve only to further delay resolution of the veteran's 
claims with no benefit flowing to the veteran.  Accordingly, 
the Board will address the merits of these claims.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Increased rating

The veteran's residuals of a myocardial infarction with 
double vessel coronary artery bypass surgery due to 
hypertension, is currently evaluated pursuant to Diagnostic 
Codes 7005-7101.  During the pendency of this appeal, the 
applicable rating criteria for cardiovascular disorders 
pursuant to 38 C.F.R. § 4.104 was amended effective January 
12th, 1998.  See 62 Fed. Reg. 65,207-65244 (December 11, 
1997).  Pursuant to VAOPGCPREC 11-97, where a regulation is 
amended during the pendency of an appeal to the Board, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply the more favorable 
provision.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old regulations, the veteran's coronary artery 
disease was evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7005-7101.  According to the old Diagnostic Code 7005, a 
100 percent disability evaluation is warranted for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis; with circulatory shock, etc.  After 6 months, a 
100 percent rating is warranted with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or where more than sedentary employment is 
precluded.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis as 
above, or with a history of substantiated repeated anginal 
attacks, and if more than light manual labor is not feasible.  
Following typical coronary occlusion or thrombosis, or with a 
history of substantiated anginal attack, and where ordinary 
manual labor is feasible, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Under the revised regulations, the foregoing revision 
incorporates objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  In accordance 
with the revised criteria for Diagnostic Code 7005, a 60 
percent rating is warranted for the veteran's service-
connected heart disease in the event of the incidence of more 
than one episode of congestive heart failure in the past 
year, or; a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating, pursuant 
to the revised criteria for Diagnostic Code 7005, is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension. If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.

With respect to hypertension, although Diagnostic Code 7101 
has been amended, the criteria for evaluating the veteran's 
hypertension has not substantially changed.  Furthermore, 
because of the absence of any substantial change in the 
criteria for evaluating the veteran's service-connected 
hypertension, a remand is not warranted for the purpose of 
affording the RO an opportunity to consider the new criteria 
before a final decision by the Board.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The old criteria in Diagnostic Code 7101 provide that 
hypertensive vascular disease (essential arterial 
hypertension) will be rated 60 percent if diastolic pressure 
is predominantly 130 or more and there are severe symptoms; 
40 percent if diastolic pressure is predominantly 120 or more 
and there are moderately severe symptoms; 20 percent if 
diastolic pressure is predominantly 110 or more and there are 
definite symptoms; and 10 percent if diastolic pressure is 
predominantly 100 or more. Note 1 to Diagnostic Code 7101 
provides that, for the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.  Note 2 specifies that, when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned. 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

The new criteria provide that hypertensive vascular disease 
(hypertension and isolated systolic hypertension) will be 
rated 60 percent if diastolic pressure is predominantly 130 
or more; 40 percent if diastolic pressure is predominantly 
120 or more; 20 percent if diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and 10 percent if diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominately 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure pre- 
dominantly 100 or more who requires continuous medication for 
control.  Note 1 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For the 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states:  Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  Diagnostic Code 7101 (2001).

Under both the old and the new version of the regulation, a 
20 percent rating requires diastolic pressure predominantly 
110 or more.  The medical evidence of record reflects 
diastolic pressure in the 80's and 90's.  A 20 percent rating 
is also warranted, under the new regulation, for systolic 
pressure predominantly 200 or more.  The medical evidence of 
record reflects systolic pressure ranging from the 130's to 
the 150's.

In a December 1997 rating decision, the RO granted service 
connection for residuals of myocardial infarction with double 
vessel coronary artery bypass surgery due to hypertension and 
assigned a 30 percent rating effective April 4, 1997.  

As noted in the INTRODUCTION, this case is complicated by the 
fact that the veteran is currently being treated for a 
terminal nonservice-connected disorder.  Although a current 
examination of the veteran would be helpful in determining 
the veteran's current heart condition, it appears to delay 
this case any further is not in the best interest of the 
veteran.  His private physician informed VA in a letter dated 
May 29, 2002, that the veteran is currently in hospice care 
for end stage hepatic failure due to hepatocellular carcinoma 
and advanced cirrhosis of the liver.  His life expectancy was 
in the range of several weeks.

In light of these conditions, the Board will decide the issue 
based on the evidence of record.  Although an examination 
would be normally helpful in a case like this, due to the 
veteran's physical condition, it would not be beneficial in 
this case.

Therefore, the Board finds, based on a review of the evidence 
of record, that a 60 percent evaluation is warranted pursuant 
to the old regulations because the evidence more closely 
approximates the criteria.  Diagnostic Code 7005 (1997).  In 
other words, the veteran's private medical records from the 
early 1990s to 1997 essentially show a typical history of 
acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, and if 
more than light manual labor is not feasible for the 
following reasons.  

The veteran underwent open-heart surgery in 1993.  According 
to a September 1993 private thallium exercise myocardial 
scan, the veteran had two areas of severe reversible 
myocardial ischemia.  The examiner recommended immediate 
surgery. 

The private evidence indicates that the surgery went well, 
and he spent the next few years in recovery.  According to an 
April 1997 private outpatient record the veteran's blood 
pressure was 150/75.  

The veteran appeared before the undersigned by 
videoconference in February 2002.  He testified that he was 
on heart medication and his blood pressure was under control.  
He was retired, and his physical activity was limited.  He 
tired easily and he lost a considerable amount of strength.  
He explained that he was not able to get involved in any type 
of strenuous activities.  He remarked that he could walk at a 
leisurely pace.  The veteran concluded that his heart 
disorder had negatively influenced his life.  The Board finds 
this evidence compelling.

The Board has also considered the lay statements provided by 
his spouse and his friend.

Therefore, the Board finds that a 60 percent rating is 
warranted because the veteran's private medical records from 
the early 1990s to 1997 essentially show a typical history of 
acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, and if 
more than light manual labor is not feasible, which has 
continued to the present time.

The Board has considered the veteran's claim for an increased 
rating under both the old and new criteria for a rating in 
excess of 60 percent, however, the evidence of record dated 
after the veteran's heart surgery in 1993 fails to more 
nearly approximate the criteria for a total rating.  
Diagnostic Code 7005 (1997), Diagnostic Code7005 (2001).

The Board has also considered the old and new Diagnostic Code 
7101, however, the blood pressure readings of record do not 
more nearly approximate the criteria for a 100 percent rating 
under the old or the new regulation.  Diagnostic Code 7101 
(1997), Diagnostic Code 7101 (2001).

Because a preponderance of the evidence is against a rating 
in excess of 60 percent for the veteran's heart disorder with 
hypertension, the evidence is not in equipoise and the 
principle of reasonable doubt is not for application.


ORDER

Entitlement to a 60 percent rating for residuals of a 
myocardial infarction with double vessel coronary artery 
bypass surgery due to hypertension is granted, subject to 
regulations governing the payment of monetary awards.






REMAND

The Board notes that in the December 1997 decision, the RO 
essentially granted service-connection for residuals of a 
myocardial infarction with double vessel coronary artery 
bypass surgery on a secondary basis due to hypertension.  
Therefore, this issue involves an original rating after a 
grant of service-connection. 

The effective date of an award of compensation will be the 
later of the date of receipt of claim or date entitlement 
arose, except that the effective date of direct service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).

In light of the Board's decision above, the issue with 
respect to the effective date of the rating for the veteran's 
residuals of a myocardial infarction with double vessel 
coronary artery bypass surgery due to hypertension must be 
referred to the RO to decide in the first instance.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where the issue involves an appeal which has 
been developed from the initial rating assigned following a 
grant of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the RO must consider whether 
staged ratings are warranted by the evidence, and explicitly 
note that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should review the record and 
determine the effective date for the 60 
percent rating granted by the Board, 
including whether "staged" ratings for 
the veteran's service-connected residuals 
of a myocardial infarction with double 
vessel coronary artery bypass surgery due 
to hypertension are appropriate for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the ratings 
assigned for the service-connected 
residuals of a myocardial infarction with 
double vessel coronary artery bypass 
surgery due to hypertension, the 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

